Citation Nr: 0003485	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-27 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Whether a September 1968 rating decision, which reduced 
the evaluation for psychiatric disability, involved clear and 
unmistakable error (C&UE).  

2.  Entitlement to an effective date earlier than July 14, 
1993, for an award of a 100 percent rating for psychiatric 
disability.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to May 
1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in March 1996, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.

The appeal was docketed at the Board in 1996.



FINDINGS OF FACT

1.  A legally cognizable error, relative to whether a 
September 1968 rating decision which reduced the evaluation 
for psychiatric disability involved C&UE, has not been 
asserted.

2.  In a December 1990 Board decision, the propriety of the 
veteran's then assigned 70 percent rating for psychiatric 
disability was affirmed.

3.  Neither total social nor industrial impairment, due to 
service-connected psychiatric disability, was shown prior to 
July 14, 1993, the date of receipt of the veteran's related 
reopened claim for an increased disability evaluation.


CONCLUSIONS OF LAW

1.  A September 1968 rating decision, which reduced the 
evaluation for psychiatric disability, did not involve C&UE.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 (1968); 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

2.  The requirements for an effective date earlier than July 
14, 1993, for an award of a 100 percent rating for 
psychiatric disability have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  C&UE, September 1968 Rating Decision

The record reflects that the veteran, who had been found to 
be incompetent in 1965 and for whom a conservator ("First 
National Bank") was judicially appointed the same year, was 
awarded service connection for schizophrenia in a rating 
decision entered by the RO in July 1965, at which time a 100 
percent rating was assigned, effective from May 1965.  In a 
rating decision entered in September 1968, the RO proposed to 
reduce the 100 percent evaluation to 70 percent disabling, 
effective December 1, 1968.  The reduction was implemented, 
effective from such latter date.  The veteran did not, 
following pertinent notice (as is discussed in greater detail 
below), appeal the September 1968 rating decision, and thus 
such determination became final.  38 U.S.C.A. § 7105.  A 
final rating decision is accepted as correct in the absence 
of C&UE.  38 C.F.R. § 3.105(a) (1968).  However, the veteran 
avers that the September 1968 rating reduction involved C&UE 
in two respects, and this is a matter for appellate 
determination.  

As one allegation of error, the veteran points out that the 
pertinent provisions of 38 C.F.R. § 3.343 (1968) required 
that total disability ratings not be reduced "without 
examination showing material improvement" in the pertinent 
condition and that examination reports reflecting the same 
"must be evaluated in conjunction with all the facts of 
record..."  The veteran argues that, because the report of an 
August 1968 VA examination which was implicated in the rating 
reduction contained narrative denoting that his file was "not 
available" to the VA examiner, the rating reduction was 
therefore necessarily not rendered 'in conjunction with all 
facts of record' and neither could 'material improvement' 
have been shown since the rating board "had no record to 
compare for improvement".  However, the Board would point out 
that the fact that the veteran's file was unavailable (though 
only partially so, as is addressed below) to the August 1968 
VA examiner is immaterial with respect to 38 C.F.R. § 3.343, 
the provisions of which pertain not to a VA examiner but to 
rating boards.  See Ternus v. Brown, 6 Vet. App. 370, 376 
(1994).  Further, the veteran has apparently overlooked that 
the report of the August 1968 VA examination, while it does 
reflect the non-availability of the veteran's "C-file", 
further reflects, significantly, that the veteran's 
"Outpatient Treatment folder was available" and that such 
file, in turn, "contained a copy of" the report pertaining to 
the veteran's examination by VA in August 1966.  There is no 
indication that the rating board lacked the veteran's 
complete file and, while the veteran objects that the rating 
board had no grounds on which to infer 'material improvement' 
in his service-connected psychiatric impairment, the Board 
would merely point out that an objection that the evidence 
was improperly weighed or evaluated does not rise to the 
level of C&UE.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  In view of the foregoing reasoning, then, the 
veteran's above-addressed allegation of error cannot be 
deemed to have comprised C&UE.

As an additional allegation of error, the veteran alleges, 
relative to the September 1968 rating decision, that he was 
informed neither of his appellate rights nor, as required by 
38 C.F.R. § 3.105(e) (1968), that he had "60 days" from the 
time of the rating decision to submit evidence demonstrating 
that the rating reduction should not be made.  He avers that 
the RO's failure to provide him with notice of the foregoing, 
especially the 60-day notice required by 38 C.F.R. 
§ 3.105(e), constitutes, under Look v. Derwinski, 2 Vet. App. 
157 (1992), C&UE as a matter of law.  While the Board 
acknowledges the veteran's herein cited allegation of error, 
it would respectfully point out that the record reflects that 
a notification letter was mailed to the veteran's above-cited 
conservator ('First National Bank') which was dated September 
17, 1968, and which included, as enclosures, VA Forms 21-8050 
and 21-6763.  The former was a "Notice to Fiduciary".  The 
latter (i.e., Form 21-6763) contained specific advisement, 
relative to the contemplated rating reduction, of the 
veteran's opportunity to submit "within 60 days from the date 
of this letter" evidence which would "tend[] to show that" 
the contemplated rating reduction "should not be made".  Such 
Form further advised that the veteran had "one year from the 
date of this letter" to initiate an appeal to the Board "by 
filing a notice of disagreement..."  Finally, the Board would 
observe that the receipt of the foregoing correspondence, "in 
the absence of clear evidence to the contrary" (of which the 
veteran has provided none), is presumed.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  Given the foregoing 
observations, then, the veteran's above-addressed 
alternative, and lone remaining, allegation of error cannot 
be deemed to have comprised C&UE.  

In view of the reasoning advanced hereinabove, with respect 
to each of the veteran's allegations of error relative to the 
September 1968 rating decision, and since the law rather than 
the evidence is dispositive of the resolution of this aspect 
of the appeal, the claim that a September 1968 rating 
decision, which reduced the evaluation for psychiatric 
disability, involved C&UE, is without legal merit and is, 
accordingly, denied.  See Sabonis, supra.  


II.  Earlier Effective Date, 100 Percent Rating, for 
Psychiatric Disability

The Board finds that the veteran's earlier effective date 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that this claim is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Service connection is in effect for schizophrenia, 
undifferentiated type, for which the RO has assigned a 100 
percent rating, effective July 14, 1993, under the provisions 
of Diagnostic Code 9204 of the Rating Schedule.

Pursuant to Diagnostic Code 9204 (in effect through November 
6, 1996), the evaluation of the veteran's service-connected 
psychiatric disability turned on the severity of his overall 
social and industrial impairment.  Ratings of 70 and 100 
percent were warranted where such impairment was severe and 
total, respectively.   

Under the law, except as otherwise provided, the effective 
date of an award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  As an exception to the foregoing 
regulation, the effective date for an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date, otherwise date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  

On July 14, 1993, the RO received an item of correspondence 
from the veteran which he designated as a "reopened" claim in 
which he requested a 100 percent rating for his service-
connected psychiatric disability owing to "unemployability". 
Such evaluation, effective from July 14, 1993, was granted in 
a rating decision entered in March 1996.  The veteran 
indicates that, while the presently assigned effective date 
for his 100 percent rating for psychiatric disability 
coincides with the date of receipt of his related reopened 
claim, the RO was nevertheless required to determine whether 
a 100 percent disability rating was warranted within the year 
preceding July 14, 1993.  He contends that there is evidence 
demonstrating entitlement to such 100 percent evaluation as 
of July 14, 1992, and that, therefore, such earlier date 
comprises the proper effective date for his currently 
assigned 100 percent rating for psychiatric disability.  He 
specifically directs the Board's attention to a report, which 
reflects that the veteran was "unemployable", pertaining to 
his hospitalization at a VA facility from December 1991 to 
January 1992.

In this regard, the report pertaining to the veteran's 
hospitalization at a VA facility from December 1991 to 
January 1992 reflects that his admission was occasioned by 
"depression, [the experiencing of] suicidal thoughts, and 
[the] hearing of voices."  The veteran related having heard 
voices and having felt depressed "for the last two years."  
Findings on mental status examination included a "blunted" 
affect and orientation in three spheres.  Treatment included 
medication (Stelazine) and recreation therapy.  The veteran 
was noted to be "unemployable".  The lone hospitalization 
diagnosis was "[s]chizophrenia, paranoid, chronic associated 
with depression".  

A report pertaining to the veteran's examination by VA in 
October 1993 reflects the examiner's notation that the 
veteran's circumstances raised a "question of [his] 
employability".  The examiner recorded that the veteran 
related to him that he was "desperate to find somebody that 
[could] help him....either get a girlfriend....or a job" and that 
if the VA examiner was unable to do so he should "then 
establish and acknowledge [the veteran's] total 
unemployability".  Findings on mental status examination 
included "doubtful" impulse control and seeming paranoia.  
The Axis I diagnoses were schizophrenia and dissociative 
disorder, and a score of 40 was assigned as being 
representative of his Global Assessment of Functioning (GAF).  
The subsequent record included a June 1995 report pertaining 
to a review of the veteran's file by Crisann Schiro-Geist, 
Ph.D., who concluded, based on such review, that the veteran, 
exclusive of any "non-service connected disability...was unable 
to secure or follow a substantially gainful occupation."  
Based on evidence inclusive of the foregoing, the rating for 
the veteran's service-connected psychiatric disability was 
increased from 70 to 100 percent disabling, effective from 
July 14, 1993, in a rating decision entered in March 1996.

With respect to the veteran's claim for entitlement to an 
effective date earlier than July 14, 1993, for the assignment 
of a 100 percent rating for psychiatric disability, the Board 
has not overlooked that the veteran was in fact noted to be 
'unemployable' on the report pertaining to his 
hospitalization at a VA facility from December 1991 to 
January 1992.  While the propriety of the veteran's former 70 
percent rating for his service-connected psychiatric 
disability was affirmed in a December 1990 Board decision, it 
is, to be sure, recognized that VA is required to examine all 
subsequent evidence that may be interpreted as an application 
for an increased disability evaluation and, if the same is 
found to exist, to then examine all other evidence of record 
to determine the earliest date as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  However, the Board is of the view, inasmuch as 
nonservice-related depression was a factor (ostensibly the 
principal factor) on which the veteran's stated 
'unemployab[ility]' was predicated, that the report 
pertaining to his December 1991 to January 1992 VA 
hospitalization clearly cannot be seen as having comprised a 
claim (of either formal or informal character) for an 
increased disability rating relative to his service-connected 
psychiatric disability.  Thereafter, the earliest item of 
evidence from which pertinent unemployability might have been 
even facially inferred is the report pertaining to the 
veteran's examination by VA in October 1993.  Whether such 
report reflected the same is, significantly, moot in the 
present circumstances, since the presently assigned effective 
date for the subsequently awarded 100 percent rating (July 
14, 1993) pre-dates the October 1993 VA examination.  In any 
event, however, in the absence of either evidence 
demonstrating the requisite increased disability (i.e., 
either total social or industrial impairment traceable solely 
to service-connected psychiatric disability) or any related 
claim therefor prior to July 14, 1993, the Board is readily 
persuaded that the evidence is against entitlement to an 
effective date earlier than July 14, 1993, for the assignment 
of a 100 percent rating for psychiatric disability.  
Accordingly, entitlement to an effective date earlier than 
July 14, 1993, for the assignment of a 100 percent evaluation 
for such disability is not established.  38 U.S.C.A. §§ 5107, 
5110; 38 C.F.R. § 3.400.  


ORDER

A September 1968 rating decision, which reduced the 
evaluation for psychiatric disability, did not involve clear 
and unmistakable error.  

An effective date earlier than July 14, 1993, for an award of 
a 100 percent rating for psychiatric disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

